CONTROLLED EQUITY OFFERINGSM SALES AGREEMENT April 15, Cantor Fitzgerald & Co. 110 East 59th Street New York, New York 10022 Ladies and Gentlemen: Paragon Shipping Inc., a corporation incorporated under the laws of the Republic of the Marshall Islands (the “Company”), confirms its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (“CF&Co.”), as follows: 1.Issuance and Sale of Shares.The Company agrees that, from time to time during the term of this Agreement, on the terms and subject to the conditions set forth herein, it will issue and sell through CF&Co, acting as agent and/or principal, up to 10,000,000 (ten million) (the “Shares”) of the Company’s Class A common shares, $0.001 par value per share (the “Common Shares”), from time to time.The issuance and sale of the Shares through CF&Co. will be effected pursuant to the Registration Statement (as defined below) filed by the Company and declared effective by the Securities and Exchange Commission (the “Commission”). 2.Placements.Each time that the Company wishes to issue and sell Shares hereunder (each, a “Placement”), it will notify CF&Co. by e-mail notice (or other method mutually agreed to in writing by the parties) containing the parameters in accordance with which it desires the Shares to be sold, which shall at a minimum include the number of Shares (“Placement Shares”) to be issued, the time period during which sales are requested to be made, any limitation on the number of Shares that may be sold in any one day and any minimum price below which sales may not be made (a “Placement Notice”), a form of which containing such minimum sales parameters necessary is attached hereto as Schedule 1.The Placement Notice shall originate from any of the individuals from the Company set forth on Schedule 2 (with a copy to each of the other individuals from the Company listed on such schedule), and shall be addressed to each of the individuals from CF&Co. set forth on Schedule 2, as such Schedule 2 may be amended from time to time.The Placement Notice shall be effective upon receipt by CF&Co. unless and until (i) in accordance with the notice requirements set forth in Section 4, CF&Co. declines to accept the terms contained therein for any reason, in its sole discretion, (ii) the entire amount of the Placement Shares have been sold, (iii) in accordance with the notice requirements set forth in Section 4, the Company suspends or terminates the Placement Notice, (iv) the Company issues a subsequent Placement Notice with parameters superseding those on the earlier dated Placement Notice, or (v) the Agreement has been terminated under the provisions of Section 12.The amount of compensation to be paid by the Company to CF&Co. with respect to each Placement shall be three percent (3.0%) of the gross proceeds of each Placement.It is expressly acknowledged and agreed that neither the Company nor CF&Co. will have any obligation whatsoever with respect to a Placement or any Placement Shares unless and until the Company delivers a Placement Notice to CF&Co. and CF&Co. does not decline such Placement Notice pursuant to the terms set forth above, and then only upon the terms specified therein and herein.In the event of a conflict between the terms of this Agreement and the terms of a Placement Notice, the terms of the Placement Notice will control. 1 3.Sale of Placement Shares by CF&Co.Subject to the terms and conditions herein set forth, upon the Company’s issuance of a Placement Notice, and unless the sale of the Placement Shares described therein has been declined, suspended, or otherwise terminated in accordance with the terms of this Agreement, CF&Co. will use its commercially reasonable efforts consistent with its normal trading and sales practices to sell on behalf of the Company and as agent and/or principal, such Placement Shares up to the amount specified, and otherwise in accordance with the terms of such Placement Notice.CF&Co. will provide written confirmation to the Company no later than the opening of the Trading Day next following the Trading Day on which they have made sales of Placement Shares hereunder setting forth the number of Placement Shares sold on such day, the compensation payable by the Company to CF&Co. with respect to such sales, and the Net Proceeds (as defined below) payable to the Company.CF&Co. may sell Placement Shares by any method permitted by law deemed to be an “at the market” offering as defined in Rule 415 of the
